Title: From Abigail Smith Adams to Sarah Smith Adams, 12 April 1817
From: Adams, Abigail Smith
To: Adams, Sarah Smith


				
					My Dear Daughter
					Quincy April 12th 1817
				
				Susan has written you, I Suppose that mr Clark has returnd, and that he is very desirious of being married. She has also informd you of his income and means of Support. Will you under these Circumstances consent to their being married at present? They are Young, neither of them disposed to Habits of dissipation, but Such limited means I fear will involve them in difficulties. To keep House upon it, will require Stricter habits of frugality than either of them have been accustomed to.—To go to Board altho very fashionable with many families, who have been Housekeepers. yet She knows nothing of the inconvenience of confinement to a Single appartment, who has been accustomed to range at large, or the lonely hours She must pass, in his absence. He is Stationed at Charlstown, and if married would expect her to be with him.—For between ourselves, His whole Heart & Soul, Seem to be bound up in her, and he is misserable when absent from Quincy If ever a poor Soul was desperately in Love,—he is the Man—in truth I know not what to do with him—you and I, who know what value to place upon a durable, and lasting attachment, know also, that without it, a palace would be dreary, and the most luxurious living tasteless and insipid—yet Man cannot live upon that alone, nor Woman either—there must be Solid food, and we must look beyond the present moment, and calculate for futurity. we have Some Family warnings, which ought to Show the folly nay the Cruelty, of entering into engagements—without the means of Support.while her Grandfather lives, his income is So limited, that he could do no more for her, than to give her decent furniture, if they Should go to Housekeeping and be Satisfied withMy own advice to them is to wait, and be Satisfied with their mutual affection for each other, untill more untill more favorable circumstances may better warrant their union—I wish to have your opinion and advice upon the Subject. I hope to hear your Health is better. poor Louisa remains very weak, has not yet ventured to ride out. with Love to mr & mrs Johnson & a kiss for my G Grandson I am dear daughter Your affectionate Mother
				
					A Adams
				
				
			